In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-403 CR

____________________


JEFFREY ALLEN JAGNEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-03933




MEMORANDUM OPINION
 On September 8, 2008, the trial court sentenced Jeffrey Allen Jagneaux on a
conviction for unauthorized use of a motor vehicle.  Jagneaux filed a notice of appeal on
September 10, 2008.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On September 25, 2008, we notified the parties that we would dismiss the appeal 
unless an amended certification was filed within fifteen days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 

Opinion Delivered October 22, 2008 
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.